Title: James Madison to Ralph Randolph Gurley, 19 February 1833
From: Madison, James
To: Gurley, Ralph Randolph


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Feby 19/ 33
                            
                        
                        I have received your Letter of the 15th informing me that I have been unanimously elected to the Office of
                            President by the American Colonisation Society."
                        The great and growing importance of the Society and the signal Philanthropy of its members give to the
                            distinction conferred on me a value of which I am deeply sensible.
                        It is incumbent on me at the same time to say, that my very advanced age & impaired health leave me
                            no hope of an adequacy to the duties of the Station which I should be proud to perform. It will not the less be my earnest
                            prayer that every success may reward the labors of an Institution, which through so humble in its origin, is so noble in
                            its object of removing a great evil from its own country by means which may communicate to another, the greatest of
                            blessings
                        
                            
                                J. M
                            
                        
                    